Pottle, J.
The evidence did not authorize a finding that the agent of the insurance company who issued the policy was also agent for the insured, so as to invalidate the contract. The policy having been duly issued and delivered, the failure of the agent to comply with the instructions of his principal, which were not communicated to the insured, to attach to the policy a “rider,” the effect of which would have been to cancel the policy, could not operate to the prejudice of the insured. The sums found as attorney’s fees and damages having been written off by the plaintiff, the verdict as thus reduced was demanded by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.